Citation Nr: 1200615	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-06 717	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for spondylosis and degenerative disc disease of the cervical spine, evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for left upper extremity radiculopathy, rated as 10 percent disabling prior to January 23, 2007 and 30 percent disabling from that date. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In a September 2006 rating decision, the RO granted service connection for multiple strain injuries of the cervical spine with spondylosis and degenerative disc disease and assigned a 10 percent disability rating, effective October 25, 2005.  The RO also granted service connection left upper extremity radiculopathy and assigned a 10 percent rating effective October 25, 2005.  

In a July 2007 decision, the RO increased the rating assigned for left upper extremity radiculopathy to 20 percent, effective January 23, 2007; and denied entitlement to TDIU.  In a July 2008 rating decision, the RO granted a temporary total evaluation because of surgical treatment requiring convalescence effective March 5, 2008 and resumed the 10 percent rating for the cervical spine disorder effective May 1, 2008.  In a November 2010 rating decision, the RO assigned another temporary evaluation of 100 percent effective June 2, 2010 based on surgical or other treatment necessitating convalescence.  The 10 percent evaluation for the cervical spine disorder was resumed October 1, 2010.  

On his February 2008 Form 9, the Veteran requested a Board hearing at the local VA office (Travel Board).    In October 2009, the Veteran's representative stated that the Veteran desired a Travel Board hearing.  In November 2009, in response to a request for clarification, the Veteran indicated that he no longer wanted a hearing and wanted his case forwarded to the Board for a decision.  

In December 2009, the Veteran's representative indicated that "the Veteran requests a hearing with the Board of Veterans Appeal in Washington DC" and that arguments addressing the issues on appeal would be provided at the hearing.  The representative made no reference to the Veteran's November 2009 withdrawal of the hearing request.  The Veteran's representative at the Board made no reference to a hearing request in argument submitted to the Board in December 2011.  The requirements for withdrawal of a hearing request have been met.  38 C.F.R. §§ 20.702(e), 20.704(e) (2011).  Inasmuch as this case is being remanded, the Veteran will have an opportunity to make a new hearing request, if he so desires.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2010 rating decision made references to treatment records from the Charleston and Columbia VA Medical Centers, including neck surgery in June 2010, which have not been associated with the claims file and are not located in the "Virtual VA" paperless system.  As the VA records may have a bearing on the Veteran's claims VA has an obligation to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2) (2011

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The evidence indicates that the Veteran's cervical spine disorder and left upper extremity radiculopathy may have worsened since his last VA examination in February 2009.  The November 2010 rating decision reported that the Veteran underwent a posterior cervical laminectomy of the C4-C7, with bilateral fixation of the lateral mass rods in June 2010.  A November 2010 MRI revealed degenerative stenosis involving the intervertebral nerve root canals bilaterally at the C2-C3 through the C7-T1 levels.  Given this evidence, VA's duty to obtain a new examination is triggered.

In February 2007, Dr. R.G.D. wrote that the Veteran was unable to maintain any meaningful employment due to his cervical spine disease and multiple injuries.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Dr. R.G.D.'s opinion is insufficient in this regard, because it is not clear that the unemployability is due to the service connected disabilities alone.

The Veteran's current percentage ratings do not meet the requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the claim for increased ratings for a cervical spine disorder and left upper extremity radiculopathy.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Centers in Charleston and Columbia since November 2009 relating to treatment for a cervical spine disability and left upper extremity radiculopathy, including records surrounding the Veteran's June 2010 cervical spine surgery and November 2010 MRI report.  All attempts to secure those records must be documented in the claims file. 

2.  After any additional treatment records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected neck disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should do the following:

a)  Report the ranges of cervical spinal motion in degrees;  

b) Provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  Express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

c)  If ankylosis is present, the examiner should specify the angle at which the cervical or entire spine is held.

d)  Assess the frequency and duration of any periods during which intervertebral disc syndrome has require bed rest prescribed by a physician;

e) Specify the nerves affected by the neck disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia, including whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis;

f)  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, either individually or collectively, prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should specifically reference the February 2007 letter from Dr. R.G.D. that stated that the Veteran was unable to maintain any meaningful employment due to his cervical spine disease and multiple injuries.  

g)  The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If, the Veteran's service-connected disabilities do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


